UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2089


In re: DAVID LEE SMITH,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:20-ct-03301-M)


Submitted: December 2, 2020                                  Decided: December 4, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus, seeking an order from this court

directing the district court to order his custodian to release him from prison. We conclude

that Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). This court does not have jurisdiction to grant mandamus

relief against state officials, Gurley v. Superior Ct. of Mecklenburg Cnty., 411 F.2d 586,

587 (4th Cir. 1969) (per curiam), and does not have jurisdiction to review final state court

orders, D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly, we

deny the petition for a writ of mandamus. We deny Smith’s motion for release and dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2